 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDstandards clerks, professional employees, guards, and supervisors, asdefined in the Act, constitute a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9 (h) of the Act.[Text of Direction of Election omitted from publication.]REMINGTONRAND, INC.andDISTRICT No.157,INTERNATIONAL ASSO-CIATION OFMACHINISTS,AFL,PETITIONER.CaseNo. 3-RC-1288.July 30, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bernard Marcus, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicialerrorand are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.The Intervenor contends that its contract with the Employer,which is to expire September 24, 1954, with automatic renewal date 60days prior thereto, constitutes a bar to an election in the unit soughtby the Petitioner. Inasmuch as the "Mill B" date of the contract isabout to occur, we find that it is not a bar. It is therefore unnecessaryto consider other contract-bar contentions made by the parties.Wefind therefore that a question affecting commerce exists concerningthe representation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer operates three plants at Ilion, New York, as asingle operational unit under a single administrative head.The 3plantsare inclose proximity to one another and the Intervenor hasrepresented the production and maintenance employees at the 3 plantsin a singleunit for approximately 7 years. The Petitioner now seeksto sever from that unit a unit of all tool- and die-makers, model-makers, and apprentices or trainees at the three plants.The Inter-venorcontends that the unit is inappropriate; the Employer takes noposition.The Intervenor contends that a successful 7-year bargaining historyon a broaderbasisprecludes severance of the unit sought.The Board1The hearing officer referred to the Board the Intervenor'smotion to dismiss the petitionon the groundsof contractbar and inappropriatenessof the unitsought.This motion isdenied for the reasonsstated below.2 Local 334, International Union of Electrical,Radio and MachineWorkers, CIO,inter-vened at the hearing on the basis of a current contractual interest109 NLRB No. 78. REMINGTON RAND, INC.623has recently rejected a similar contention inAmerican Potash doChemical Corporation 3and there decided,inter alia,that it will per-mit the severance of a unit of true craftsmen from an established in-dustrial unit where such unit is sought by a union which traditionallyrepresents such craftsmen.Accordingly, we will consider whether theconditions for severance set forth inAmerican Potashare met in theinstant case.Tool- and die-makers work at 3 separate locations in the Ilionplants : the toolroom in plant 2, the model shop in plant 2, and theautomatic screw machine department in plant 3.Those in the tool-room make and repair tools, dies, jigs, fixtures, and gauges for use inproduction throughout the plants.They occasionally go into produc-tion areas to dismantle defective dies and fixtures or to locate defects,but always bring defective tools back to the toolroom to performactual repairs.They remain under the supervision of the toolroomforeman at all times.The tool- and die-makers in the model shopperform essentially the same duties as those in the toolroom in connec-tion with the production of the Wahl Adder, a computing device pro-duced by the Employer. Those in plant 3 make and repair similartools in connection with the automatic screw machines located in thatplant.All of the tool- and die-makers exercise similar skills, and fallinto the two highest paid classifications in the plants.The Employer formerly maintained a 4-year apprenticeship pro-gram for training tool- and die-makers, which it has, however, dis-continued and replaced with a so-called "training" program in thetool- and die-room, which has the same objective as the apprenticeshipprogram, although it has not been approved as meeting State appren-ticeship standards.Employees have been selected for training pri-marily on the basis of aptitude tests.The program has not been ineffect long enough for anyone to have completed it.Modelmakers all work in the separate model room in plant 2, underseparate supervision.They make tools, dies, jigs, and fixtures in con-junction with the Employer's experimental and developmental work,as well as parts and models for the same purpose.Most of the ma-chine tools found in the toolroom have their counterparts in themodel room, and the modelmakers are required to operate them all inthe course of their duties. At least one of the modelmakers served hisapprenticeship as a tool- and die-maker, and, while the record does notindicate the background of the other modelmakers, it would appearthat the modelmakers are essentially tool- and die-makers chosen towork in the model room either because of high skill or their personalpreference for working on experimental products.The modelmakers,like the tool- and die-makers, fall into the two highest pay grades in thecontract unit, and there is a training program in the model room3 107NLRB 1418. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimilarto that in the toolroom.As noted above,there are also anumber of tool- and die-makers in the model room who use the sameequipment as do the modelmakers and are under the same super-vision.All the tool- and die-makers and the modelmakers are re-quired to furnish their own tools and all work to closetolerances.No one contends that the tool- and die-makers and modelmakersare not craftsmen.However, the Intervenor contends that the model-makers should be excluded from the unit sought because they aretechnical employees or, in any event, should not be placedin the sameunit with tool- and die-makers as they exercise different skills fromthose of the tool- and die-makers.While the Employer takes no posi-tion as to the unit sought, it opposes placing modelmakers in a differentunit from tool- and die-makers.In support of its first contention the Intervenorrelies onthe Board'sdecision inGeneral Electric Company 4finding that laboratory as-sistants employed in the engineering model shop were technical em-ployees rather than craftsmen. In that case it appeared that whilethe laboratory assistants were journeyman machinists, they also hadspecialized academic training and education which they utilized indesigning, developing, and constructing test models on the basis ofideaspresented to them by engineers. In the instantcasethe model-makers' functions appear to be limited to the fabrication of tools andparts for the construction of new models.While they may work fromrough sketches, they do not themselves design and develop models.Consequently, we find that the modelmakers in the instant case are nottechnical employees.5Furthermore, it is clear from the record, that,contrary to the Intervenor's second contention, the tool- and die-makers and the modelmakers exercise essentially the same skills.Wefind, therefore, that the tool- and die-makers and modelmakers are truecraftsmen and that they belong to the same craft.6 In addition, wefind that the Petitioner traditionally represents such craftsmen forpurposes of collective bargaining.7Accordingly, we conclude that theconditions set forth inAmerican Potash & Chemical Corporation sfor severance of craft units from established productionand main-tenance units have been met, and find that the tool- and die-makersand modelmakers together constitutea separateappropriate unit ifthey so desire.We will include trainees in the tool and model rooms4 105 NLRB 9215Kelsey Hayes WheelCompany,85NLRB 6668 Superior Sleeprite Corporation,106NLRB 228.General Electric Company,101NLRB 1341.7 Representation of these employeesby thePetitioner is not precluded,as contended bythe Intervenor, by the fact that the Petitionerrepresents other employees of the Employeron a plantwide basis,or by the factthat the Petitioner also represents employees otherthan machinists elsewhere.8 107 NLRB 1418. NORTH CAROLINA MUTUAL, ETC.625in the voting group set forth below, as they are in the line of directprogression to journeyman classifications.While the Petitioner does not seek to include other employees inthe unit, the question arose at the hearing whether certain other em-ployees in the three plants should be included in the unit.Theseemployees are classified as machine repairmen, machine setters, ma-chinists, grinding and lathe specialists, patternmakers, tool inspectors,attendants, and errand boys in the toolroom. It appears that noneof these employees exercise the skills of tool- and die-makers or model-makers.Accordingly, even if some of them may exerciseskills of ma-chinists or of other crafts, the unit sought by the Petitioner, excludingthese employees, is 'appropriate, and we will exclude these employeesfrom the proposed unit.Accordingly, we shall direct thatan electionbe held among theemployees of the Employer at its Ilion, New York, plants, in thevoting group consisting of :All tool- and die-makers, tool- and die-maker trainees, modelmakers,and modelmaker trainees, excluding all other employees, supervisors,and guards as defined in the Act.If a majority vote for the Petitioner, they shall be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthe unit described above, which the Board, under the circumstances,finds to be appropriate for purposes of collective ' bargaining. If amajority vote for the Intervenor, they will remain a part of the exist-ing unit and the Regional Director will issue a certification of resultsof election to such effect.[Text of Direction of Election omitted from publication.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Direction of Election.NORTH CAROLINAMUTUAL LIFEINSURANCE COMPANY,DURHAM, NORTHCAROLINAandINSURANCE WORKERS OF AMERICA,CIO, PETITIONER.CaseNo.4-RC-2343. July 30,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Morris Mogerman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.109 NLRB No. 100.